NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
The amendment overcomes the 35 USC 112 rejection by (1) reciting a valve structure outside the cover and openable and closable as the mover and the pin move (this structure encompasses separate components of the solenoid valve distinct from the mover armature and pin and includes the valve body 67 and the valve seat 66b), (2) reciting that the cover accommodates the solenoid, mover, yoke, magnet and elastic member and the cover includes a hole (41a) and the pin is positioned in the hole, and (3) reciting that the bobbin includes a nonmagnetic spacer.  The prior art of record does not disclose or reasonably suggest the limitations set forth in claim 10.  JP-11-37333 to Keiichi is seen as one of the closest references.  Note that the yoke 4 extends radially outside the magnet 3.  However, the yoke extends to the inner surface of the cover.  Also, the guide 11 extends through the hole in the cover; so the guide would have to be modified to have the hole open toward a radial inside of the guide.  Finally, the mover armature, pin and valve member are one piece and would need to be modified such that the mover engages a pin positioned in the hole and actuating a separate valve member to meet claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Keasel whose telephone number is (571) 272-4929.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart, Mary McManmon, and Craig Schneider can be reached on 571-272-4881, 571-272-6007, and 571-272-3607, respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC KEASEL/Primary Examiner, Art Unit 3753